UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8463 PISMO COAST VILLAGE, INC. (Exact name of registrant as specified in its charter) California 95-2990441 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 165 South Dolliver Street, Pismo Beach, CA 93449 (Address of Principal Executive Offices) (Zip Code) (805) 773-5649 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Subsection 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YES [ ]NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 1,787 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following financial statements and related information are included in this Form 10-Q, Quarterly Report. 1. Accountant’s Review Report 2. Balance Sheets 3. Statements of Operations and Retained Earnings 4. Statements of Cash Flows 5. Notes to Financial Statements (Unaudited) The financial information included in Part I of this Form 10-Q has been reviewed by Brown Armstrong Accountancy Corporation, the Company's Certified Public Accountants, and all adjustments and disclosures proposed by said firm have been reflected in the data presented. The information furnished reflects all adjustments which, in the opinion of management, are necessary to a fair statement of the results for the interim periods. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS STATEMENT ON FORWARD-LOOKING INFORMATION Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to anticipated expenses, capital spending and financing sources. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include, but are not limited to, those relating to competitive industry conditions, California tourism and weather conditions, dependence on existing management, leverage and debt service, the regulation of the recreational vehicle industry, domestic or global economic conditions and changes in federal or state tax laws or the administration of such laws. 2 OVERVIEW The Company continues to promote and depend upon recreational vehicle camping as the primary source of revenue. The rental of campsites to the general public provides income to cover expenses, complete capital improvements, and allow shareholders up to forty-five free nights camping annually. Additional revenues come from RV storage and spotting, RV service and repair, on-site convenience store, and other ancillary activities such as laundromat, arcade, and bike rental. The Company has been fortunate not to have significant impact due to the current economy. The RVing public actively seeks accommodations on the Central Coast despite volatile fuel prices and personal financial uncertainties. RVing offers an affordable outdoor recreational experience, and the Company provides quality facilities and services in a highly popular location. Total site occupancy is up 2.4% compared to this time last year due to good weather conditions and a high June occupancy due to early school summer recess. Occupancy projections look equal to last year throughout the remainder of the fiscal year. Revenues from ancillary operations such as the store, arcade, laundromat, and bike rental are flat year-to-date, and management feels this is directly related to the economy, and this trend will continue throughout the remainder of the fiscal year. RV storage continues to be a major source of revenue for the Company, and this spring has seen a slight increase in demand from new storage customers. RV storage provides numerous benefits to the customer, including: no stress of towing, no need to own a tow vehicle, use of RV by multiple family members, and convenience. Ongoing investment in resort improvements has assured resort guests and shareholders a top quality, up-to-date facility. This quality and pride of ownership was evident when the National Association of RV Parks and Campgrounds Park of the Year was awarded to the resort for 2007-08. In addition, in a national “My Favorite Campground” contest sponsored by Woodalls, Pismo Coast Village was voted as one of the top ten favorite campgrounds for 2011. Also, Pismo Coast Village was one of forty-four parks nationally to receive an industry rated “A” park from over 33,000 surveys for customer satisfaction. The Company’s commitment to quality, value, and enjoyment is underscored by the business’s success due to word of mouth and referrals from guests. In addition, investment for online marketing, ads in the two leading national directories, and trade magazine advertising formulates most of the business-marketing plan. RESULTS OF OPERATIONS The Company develops its income from two sources: (a) Resort Operations, consisting of revenues generated from RV site rentals, from RV storage space operations, and from lease revenues from laundry and arcade operations by third party lessees; and (b) Retail Operations, consisting of revenues from General Store operations and from RV parts and service operations. Income from resort operations for the three‑month period ended June 30, 2012, increased $35,582, or 2.6%, above the same period in 2011. Resort Income for the nine months ended June 30, 2012, increased $190,857, or 5.9%, above the same period ended June 30, 2011. This increase in the quarter ending June 30, 2012, is due primarily to a $25,386, or 2.4%, increase in paid site revenue, despite a 0.3% decrease in paid site occupancy. The site revenue increase was due to a site rental rate increase effective January 1, 2012. The quarterly increase also reflects a 4.5%, or $13,636, increase in the Company’s RV storage program due to new storage customers. The increase in Resort Operations Income for the nine-month period reflects increases in site rental of $152,828, and $43,485, in storage activity for the reasons mentioned above. Management feels these increases in revenue reflect ongoing loyalty from return customers that appreciate the Resort’s location and commitment to quality guest services. Seasonal fluctuations within this industry are expected, and management projects that income for the fourth quarter will be approximately 40% of its annual revenue. This approximation is based on historical information. 3 Income from Retail Operations for the three-month period ending June 30, 2012, decreased $2,539, or 0.8%, below the same period in 2012. This decrease reflects a $3,320, or 2.8%, decrease in the RV Service operation. The General Store revenue increased by 0.4%, which reflects the business due to decreased site occupancy and the current economy. The RV Service business suffered temporarily due to key staff off work due to health issues. Income from Retail Operations for the nine-month period ending June 30, 2012, increased by $12,869, or 1.8%, above the same period ended June 30, 2011. This reflects a $3,788, or 1.2%, increase in RV Service income and a $9,081, or 2.3%, increase in General Store income. Management feels this minimal increase in revenue from retail operations is a symptom of the economy and customer’s reluctance to spend. The Company anticipates similar activity in both income from resort operations and retail operations through the remainder of fiscal year 2012. Operating expenses for the quarter ended June 30, 2012, increased $4,758, or 0.5%, from the same period in 2011. This increase in expense is primarily a result of workers’ compensation insurance, and property taxes. Operating expenses for the nine-month period ended June 30, 2012, increased $172,120, or 6.2%, from the same period in 2011. This increase is primarily due to labor and related expenses, especially worker’s compensation, and property taxes. Cost of Goods Sold for 2012 are within projected levels at 48.2% of retail sales for the quarter and 50.1% year-to-date. Cost of Goods Sold for 2011 was 44.4% and 46.5% respectively. Interest Expense for the three‑month and nine-month periods ended June 30, 2012, is $54,619 and $162,342, respectively, compared to $58,437 and $181,976 the previous year. This expense reflects the financing due to acquiring new RV storage properties that closed escrow January 11, 2006, April 6, 2006, and May 9, 2008. Net Income for the quarter ending June 30, 2012, increased by $4,451, or 1.6%, compared with the same period ending June 30, 2011. This quarterly increase in Net Income is primarily due to increased income in resort operations, and a decrease in interest expense. Net Income for the nine months ending June 30, 2012, increased by $36,362, or 17.6%, compared with the same period ending June 30, 2011. This increase in Net Income is a result of an increase in resort and retail operations income, and a decrease in interest expense. The last quarter of 2012 is expected to provide adequate resources for continuing business and provide for planned capital expenditures. Management has introduced various marketing promotions with reduced rates to increase revenues during low occupancy periods. However, due to the nature of business and economic cycles and trends, rates may be adjusted accordingly, if deemed necessary. Although the supply‑demand balance generally remains favorable, future operating results could be adversely impacted by weak demand. This condition could limit the Company's ability to pass through inflationary increases in operating costs as higher rates. Increases in transportation and fuel costs or sustained recessionary periods could also unfavorably impact future results. However, the Company believes that its financial strength and market presence will enable it to remain extremely competitive. LIQUIDITY The Company planned capital expenditures of approximately $625,000 in fiscal year 2012 to further enhance the resort facilities and services. These projects include: renovation of 47 campsites, major road paving, Clubhouse upgrade including new windows, a new trailer towing truck, an ADA-compliant pool lift, and a new financial reporting program. Funding for these projects is expected to be from normal operating cash flows and, if necessary, supplemented with outside financing. These capital expenditures are expected to increase the resort’s value to its shareholders and the general public. With the exception of the new financial reporting program that has not been completed, all other 2012 projects were completed on time and within budget. 4 The Company's current cash position as of June 30, 2012, is $1,765,479, which is 1.9% less than the previous year. This decrease in cash reflects a $350,000 pay down of a note made in June 2012, and an increase in capital expenditures compared to the previous year. The present level of cash is being maintained in anticipation of large capital expenditures in the upcoming fiscal year. Capital projects are designed to enhance the marketability of the camping sites and enhance support facilities. Recognizing the age of the Resort and increased demands resulting from modern recreational vehicles, the Board has directed management to provide plans to update and improve accommodations of the Resort. Future renovation would include new utilities, larger sites, improved site access, new restroom facilities, and additional amenities. Accounts Receivable for the period ending June 30, 2012 decreased $3,493 below June 30, 2011, and reflects efforts by staff to collect overdue accounts. Rental Deposits increased $52,597, or 3.8%, compared to the same period last year due to site rental rate increases effective January 1, 2012, and increased annual storage customers. Accounts Payable and accrued liabilities increased $6,551 to an amount of $151,763 for June 30, 2012, compared to the same period ending 2011. This increase was primarily due to timing of payment of monthly liabilities. All undisputed payables have been paid in full according to the Company's policy. The Company has consistently demonstrated an ability to optimize revenues developed from Resort and Retail Operations during the summer season. During other less revenue producing periods, RV storage space and site rentals are paid for in advance and used for Resort improvements and cash reserves. The Company has a revolving line of credit for $500,000 to augment operating or capital expenditure cash needs during off-season periods. The Company considers its financial position sufficient to meet its anticipated future financial requirements. The foregoing information is forward‑looking, based upon certain assumptions of future performance which may not come to fruition. DISCLOSURE CONCERNING WEBSITE ACCESS TO COMPANY REPORTS The Company makes available on its website, www.pismocoastvillage.com, access to its annual report on Form 10‑K, quarterly reports on Form 10‑Q, current reports on Form 8‑K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). The public may read and copy any of the materials filed with the SEC at the SEC's Public Reference Room located at treet, N. E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1‑800‑SEC‑0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy statements, and other information that the Company files with the SEC. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not Applicable 5 ITEM 4T. CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES As required by Rule 13a‑15 under the Securities Exchange Act of 1934 (the "1934 Act"), as of June 30, 2012, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer/General Manager (our principal executive officer) and our Chief Financial Officer (our principal financial officer). Based upon and as of the date of that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as described in Item 8A(T) included with our Annual Report on Form 10‑K for the year ended September 30, 2011. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the 1934 Act is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the 1934 Act is accumulated and communicated to our management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. INTERNAL CONTROL OVER FINANCIAL REPORTING There have not been any changes in our internal control over financial reporting (as defined in Rules 13a‑15(f) and 15d‑15(f) promulgated by the SEC under the 1934 Act) during the nine‑months ended June 30, 2012, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II ‑ OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS No pending legal proceedings against the Company other than routine litigation incidental to the business. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not Applicable ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not Applicable ITEM 4. MINE SAFETY DISCLOSURES Not Applicable ITEM 5. OTHER INFORMATION Not Applicable 6 ITEM 6. EXHIBITS Exhibit No. Description of Exhibit Sequential Page Number 27 Financial Data Schedule 99 Accountant’s Review Report 31.1 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 31.2 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 31.3 Certification Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 (Jack Williams, Chief Financial Officer, principal financial officer and principal accounting officer) 32.1 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Ronald Nunlist, President and Chairman of the Board) 32.2 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Jay Jamison, Chief Executive Officer and principal executive officer) 32.3 Certification Pursuant to 18 U. S. C. Subsection 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Jack Williams, Chief Financial Officer, principal financial officer and principal accounting officer) 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PISMO COAST VILLAGE, INC. (Registrant) Date: August 10, 2012 Signature: /s/ RONALD NUNLIST Ronald Nunlist, President and Chairman of the Board Date: August 10, 2012 Signature: /s/ JACK WILLIAMS Jack Williams, V.P. - Finance/Chief Financial Officer (principal financial officer and principal accounting officer) Date: August 10, 2012 Signature: JAY JAMISON Jay Jamison, General Manager/Chief Executive Officer (principal executive officer) 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Pismo Coast Village, Inc. 165 South Dolliver Street Pismo Beach, California 93449 We have reviewed the accompanying balance sheet of Pismo Coast Village, Inc. as of June 30, 2012 and 2011, and the related statements of operations and retained earnings and cash flows for the three-month and nine-month periods ended June 30, 2012 and 2011. These interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. BROWN ARMSTRONG ACCOUNTANCY CORPORATION Bakersfield, California August 10, 2012 9 PISMO COAST VILLAGE, INC. BALANCE SHEETS JUNE 30, 2, 2011 June 30, September 30, June 30, (Unaudited) (Audited) (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 1,765,479 $ 1,801,693 $ 1,800,837 Accounts receivable 21,091 23,079 24,584 Inventory 173,279 154,455 171,600 Current deferred income taxes 79,300 73,600 76,500 Prepaid income taxes 203,300 1,300 112,300 Prepaid expenses 4,005 43,877 10,418 Total current assets 2,246,454 2,098,004 2,196,239 Pismo Coast Village Recreational Vehicle Resort and Related Assets – Net of accumulated depreciation 14,381,771 14,081,098 14,121,932 Other Assets 23,765 27,059 28,157 Total Assets $ 16,651,990 $ 16,206,161 $ 16,346,328 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ 151,763 $ 160,383 $ 145,212 Accrued salaries and vacation 63,059 175,549 61,102 Rental deposits 1,434,889 796,158 1,382,292 Current portion of notes payable 165,224 131,882 143,568 Total current liabilities 1,814,935 1,263,972 1,732,174 Long-Term Liabilities Long-term deferred income taxes 725,800 664,000 609,300 Note payable Donahue Transportation, net of current portion 95,425 36,587 38,197 Note payable Mission Community Bank, net of current portion 3,678,688 4,146,617 4,165,235 Total Liabilities 6,314,848 6,111,176 6,544,906 Stockholders’ Equity Common stock – no par value, 1,800 shares issued 1,787 and 1,789 shares outstanding at June 30, 2012 and September 30, 2011,Respectively 5,606,919 5,606,919 5,606,919 Retained earnings 4,730,223 4,488,066 4,194,503 Total stockholders’ equity 10,337,142 10,094,985 9,801,422 Total Liabilities and Stockholders’ Equity $ 16,651,990 $ 16,206,161 $ 16,346,328 The accompanying notes are an integral party of these financial statements. 10 PISMO COAST VILLAGE, INC. STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (UNAUDITED) THREE AND NINE MONTHS ENDED JUNE 30, 2 Three Months Nine Months Ended June 30, Ended June 30 , Income Resort operations $ 1,406,247 $ 1,370,665 $ 3,400,300 $ 3,209,443 Retail operations 301,015 303,554 725,377 712,508 Total income 1,707,262 1,674,219 4,125,677 3,921,951 Cost and Expenses Operating expenses 955,817 951,059 2,961,176 2,789,056 Cost of goods sold 145,282 134,755 363,468 331,351 Depreciation and amortization 89,140 80,768 253,441 252,922 Total cost and expenses 1,190,239 1,166,582 3,578,085 3,373,329 Income from Operations 517,023 507,637 547,592 548,622 Other Income (Expense) Gain on sale of fixed assets - 2,170 - 2,170 Interest and dividend income 888 955 2,207 4,179 Interest expense (54,619) (58,437) (162,342) (181,976) Total other (expense) (53,731) (55,312) (160,135) (175,627) Income Before Provision for Income Tax 463,292 452,325 387,457 372,995 Income Tax (Expense) (178,600) (172,084) (145,300) (167,200) Net Income $ 284,692 $ 280,241 242,157 205,795 Retained Earnings – Beginning of Period 4,488,066 4,035,433 Redemption of Stock (46,725) Retained Earnings – End of Period $ 4,730,223 $ 4,194,503 Net Income Per Share $ 159.31 $ 156.82 $ 135.51 $ 115.16 The accompanying notes are an integral part of these financial statements. 11 PISMO COAST VILLAGE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED JUNE 30, 2 Cash Flows From Operating Activities Net Income $ 242,157 $ 205,795 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation $ 250,147 $ 249,628 Amortization 3,294 3,294 Gain on sale of property - (2,170) Changes in operating assets and liabilities Decrease in accounts receivable 1,988 - Increase in inventory (18,824) (43,696) Increase in current deferred taxes (5,700) (3,200) Increase in prepaid income taxes (202,000) (112,300) Decrease in prepaid expenses 39,872 23,574 Increase in accounts payable and accrued expenses (8,620) (16,451) Decrease in accrued salaries and vacation (112,490) (109,177) Increase in rental deposits 638,731 611,081 Decrease in income taxes payable - (41,800) Increase (decrease) in long term deferred 61,800 103,100 income taxes Total adjustments 648,198 661,883 Net cash provided by operating activities 890,355 867,678 Cash Flows Used in Investing Activities Capital expenditures (550,822) (405,213) Proceeds from sale of property - 2,250 Net cash used in investing activities (550,822) (402,963) Cash Flows from Financing Activities Redemption of stock (53,000) Borrowings on long-term notes payable 74,620 - Principal payments on note payable (450,367) (338,001) Net cash (used in)financing activities (375,747) (391,001) Net increase (decrease) in cash and (36,214) 73,714 cash equivalents Cash and Cash Equivalents – Beginning of Period 1,801,693 1,727,123 Cash and Cash Equivalents – End of Period $ $1,765,479 $ $1,800,837 Schedule of Payments of Interest and Taxes Cash paid for interest during the period $ 162,342 $ 181,976 Cash paid for income taxes during the period $ 198,255 $ 63,000 The accompanying notes are an integral part of these financial statements. 12 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2, 2011 (Audited) NOTE 1 – NATURE OF BUSINESS Pismo Coast Village, Inc. (Company) is a recreational vehicle camping resort. Its business is seasonal in nature with the fourth quarter, the summer, being its busiest and most profitable. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue and Cost Recognition The Company’s revenue is recognized on the accrual basis as earned based on the date of stay. Expenditures are recorded on the accrual basis whereby expenses are recorded when incurred, rather when paid. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments including certificates of deposit with maturities of three months or less when purchased, to be cash equivalents. Inventory Inventory has been valued at the lower of cost or market on a first-in, first-out basis. Inventory is comprised primarily of finished goods in the general store and parts in the RV repair shop. Property and Equipment – Pismo Coast Village All property and equipment are recorded at cost. Depreciation of property and equipment is computed using an accelerated method based on the cost of the assets, less allowance for salvage value, where appropriate. Depreciation rates are based upon the following estimated useful lives: Building and resort improvements 5 to 40 years Furniture, fixtures, equipment and leasehold improvements 5 to 31.5 years Transportation equipment 5 to 10 years Earnings Per Share The earnings (loss) per share reported on the financial statements are based on the weighted-average number of shares outstanding at the end of each reporting period. The company does not have any potentially dilutive securities issued or outstanding. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 13 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2011 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Income Taxes The Company uses the asset-liability method of computing deferred taxes in accordance with Accounting Standards Codification (ASC) Income Taxes topic 740. ASC 740 requires, among other things, that if income is expected for the entire year, but there is a net loss to date, a tax benefit is recognized based on the annual effective tax rate. ASC 740 also requires, among other things, the recognition and measurement of uncertain tax positions based on a “more likely than not” (likelihood greater than 50%) approach. As of June 30, 2012, the Company did not maintain any uncertain tax positions under this approach and, accordingly, all tax positions have been fully recorded in the provision for income taxes. The Company’s policy is to consistently classify interest and penalties associated with income tax expense separately from the provision for income taxes. Interest or penalties associated with income taxes have been included in this provision for income taxes. The company does not expect any material changes through June 30, 2013. Although the Company does not maintain any uncertain tax positions, tax returns remain subject to examination by the Internal Revenue Service for fiscal years ending on or after September 30, 2008 and by the California Franchise Tax Board for fiscal years ending on or after September 30, 2007. Advertising The Company follows the policy of charging the costs of non-direct advertising as incurred. Advertising expense was $32,705 and $39,189 for the nine months ended June 30, 2012 and 2011, respectively. There was no advertising expense capitalized in prepaid expense. Concentrations Credit Risk: At June 30, 2012, the Company had cash deposits in excess of the $250,000 federally insured limit with Mission Community Bank of $1,458,475; however, in the past the Company has used an Excess Deposit Insurance Bond which secures deposits up to $1,500,000. It has recently been stated by bank regulators that this insurance bond is not enforceable. The FDIC’s Temporary Transaction Account Guarantee Program provides unlimited coverage for non-interest bearing accounts until December 31, 2012. Mission Community Bank is participating in the Temporary Liquidity Guarantee Program which is a requirement to obtain the non-interest bearing coverage. Subsequent Events Events subsequent to June 30, 2012 have been evaluated through August 10, 2012, which is the date the financial statements were available to be issued. 14 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 31, 2, 2011 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on the Company’s financial condition or results of their operations. Various accounting standards and interpretations were issued with effective dates subsequent to September 30, 2011. The Company has evaluated the recently issued accounting pronouncements that are effective in the current period and believes that none of them will have a material effect on the Company’s financial position, results of operations or cash flows when adopted. Further, the Company is closely monitoring the joint standard-setting efforts of the Financial Accounting Standards Board and the International Accounting Standards Board. There are a large number of pending accounting standards that are being targeted for completion in 2012 and beyond, including, but not limited to, standards relating to revenue recognition, accounting for leases, fair value measurements, accounting for financial statements, disclosure of loss contingencies and financial statements presentation. Because these pending standards have not yet been finalized, at this time the Company is not able to determine the potential future impact that these standards will have, if any, on the Company’s financial position, results in operations or cash flows. NOTE 3 - PISMO COAST VILLAGE RECREATIONAL VEHICLE RESORT AND RELATED ASSETS At June 30, 2012, September 30, 2011 and June 30, 2011, property and equipment included the following: June 30, September 30, June 30, Land $ 9,957,263 $ 9,957,263 $ 9,957,263 Building and resort improvements 11,122,336 10,675,136 10,652,446 Furniture, fixtures, equipment and leasehold improvements 551,730 536,539 526,033 Transportation equipment 561,525 472,478 472,478 Construction in progress 59,074 59,690 54,886 22,251,928 21,701,106 21,663,106 Less: accumulated depreciation (7,870,156) (7,620,008) (7,541,174) $ 14,381,772 $ 14,081,098 $ 14,121,932 NOTE 4 - LINE OF CREDIT The Company renewed its revolving line of credit for $500,000, expiring March 2013. The interest rate is variable at one percent over West Coast Prime, with an initial rate of 6.00 percent at June 30, 2012. The purpose of the loan is to augment operating cash needs in off-season months. There were no outstanding amounts on the line of credit at June 30, 2012, September 30, 2011 and June 30, 2011. 15 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2011 NOTE 5 - NOTES PAYABLE The Company secured permanent financing on the purchase of storage lot land in Arroyo Grande with Mission Community Bank. The loan was refinanced on April 6, 2006 and consolidated with a note for the purchase of another storage lot in Oceano, California. The total loan currently outstanding is $1,017,573 and was financed over a period of ten years at a variable interest rate currently at 5.00%. The lot in Oceano was formerly leased for $4,800 per month and was purchased for $925,000. The payments are currently $12,760 per month interest and principal. The Company also secured permanent financing on the purchase of another storage lot in Arroyo Grande, California with Mission Community Bank. The loan originated on May 8, 2008. The total loan currently outstanding is $2,810,423 and financed over a period of ten years at a variable interest rate currently at 5.0%. The payments are currently $15,416 per month interest and principal. The Company secured a note payable with Donahue Transportation Services Corp on a 2008 Tow Truck. The lease originated on December 9, 2009. The total lease currently outstanding is $38,197 and financed over a period of seven years at an interest rate of 8.39%. The payments are currently $799 per month interest and principal. The Company secured a lease which has been classified as a capital lease and included with notes payable. The capital lease is with Donahue Transportation Services Corp on a 2013 Hino Truck. The lease originated on May 10, 2012. The total balance currently outstanding is $73,144 and financed over a period of seven years at an interest rate of 4.751%. The payments are currently $1,046 per month interest and principal. At June 30, 2012, minimum payments are as follows: For the Year Ending June 30, 2013 $ 165,224 2014 174,635 2015 183,816 2016 760,044 2017 74,760 Thereafter 2,580,858 $ 3,939,337 NOTE 6 - COMMON STOCK Each share of stock is intended to provide the shareholder with free use of the resort for a maximum of 45 days per year. If the Company is unable to generate sufficient funds from the public, the Company may be required to charge shareholders for services. A shareholder is entitled to a pro rata share of any dividends as well as a pro rata share of the assets of the Company in the event of its liquidation or sale. The shares are personal property and do not constitute an interest in real property. The ownership of a share does not entitle the owner to any interest in any particular site or camping period. The Company redeemed two shares of common stock from a single shareholder during the quarter ended June 30, 2011 for $53,000. At this time, shares have not been retired. No shares have been redeemed during the current fiscal year. 16 PISMO COAST VILLAGE, INC. NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2, 2011 NOTE 7 - INCOME TAXES The provision for income taxes is as follows: June 30, June 30 Income tax expense $ 145,300 $ 167,200 The Company uses the asset-liability method of computing deferred taxes in accordance with FASB Accounting Standards Codification (ASC) Topic 740. The difference between the effective tax rate and the statutory tax rates is due primarily to the effects of the graduated tax rates, state taxes net of federal tax benefit and nondeductible variable costs of shareholder usage. NOTE 8 - OPERATING LEASES The Company leases a piece of property to use as a storage lot under a seven-year agreement beginning March 1, 2006, for $4,802 and is based on the Consumer Price Index. The lease is scheduled to expire February 28, 2013. The Company also leases a second lot located in Oceano, California and is leased at $2,933 per month. The lease has converted to a month-to-month lease; however, the lessor is considering a long-term renewal at this time. The Company has a five-year lease obligation for a copier. Rental expense under this operating lease is $414 per month. At June 30, 2012, future minimum lease payments under these leases were as follows: For the Year Ended June 30, 2013 $43,381 2014 4,965 2015 4,965 2016 4,965 2017 3,724 Thereafter - $ 62,000 Rent expense under these agreements was $69,614 and $69,614 for the nine months ended June 30, 2012 and 2011, respectively. NOTE 9 - EMPLOYEE RETIREMENT PLANS The Company is the sponsor of a 401(k) profit sharing pension plan, which covers substantially all full-time employees. Employer contributions are discretionary and are determined on an annual basis. The Company’s matching portion of the 401(k) safe harbor plan was $37,926 and $37,460 for the nine months ended June 30, 2012 and 2011, respectively. 17
